The statement of facts was not filed in the trial court until after the expiration of 90 days from adjournment. This was too late. Maxwell v. State, 69 Tex.Crim. Rep., 153 S.W. Rep., 324. Counsel for appellant has filed affidavits purporting to excuse him for failure to file in time. Counter affidavit from the court stenographer has been filed by the State. To pass upon the question in the instant case it is not necessary to determine the controversy between them. The statement of facts was delivered to appellant's counsel not later than August 5th, in ample time to have had *Page 610 
the same approved and filed within the 90 days. Two companion cases involving the same facts were tried about the same time as appellant, and counsel, after receiving the statement of facts from the stenographer, held it for the purpose of himself preparing statement of facts in the other two cases. It could have been secured from the clerk after filing for that purpose. We cannot conclude that appellant has been deprived of statement of facts without fault chargeable to him.
The bills of exceptions were not filed in time either. But they present no errors if considered. One complains of the court's charge in some particulars, but the record shows no objections thereto filed or exceptions taken before the charge was read to the jury. The other complains because the court would not permit appellant to show that since appellant was arrested other burglaries had been committed in the same town where the one appellant is charged with was committed. The relevancy of this testimony is not made apparent from the bill. As the record must be considered by us, no errors are shown.
The judgment of the trial court must be affirmed.
Affirmed.
                          ON REHEARING.                        January 25, 1922.